USDC IN/ND case 2:18-cr-00033-PPS-JEM document 85 filed 09/18/19 page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                            Plaintiff,           )
                     v.                          )      No. 2:18CR33-PPS/JEM
                                                 )
SAMANTHA ELHASSANI,                              )
                                                 )
                            Defendant.           )

          ORDER GRANTING DEFENDANT’S MOTION TO DEPOSE
          FOREIGN WITNESSES PURSUANT TO RULE 15 OF THE
             FEDERAL RULES OF CRIMINAL PROCEDURE

       Defendant SAMANTHA ELHASSANI, has moved, pursuant to Rule 15(a)(1)

of the Federal Rules of Criminal Procedure, for an order permitting the parties to

take foreign depositions of three material defense witnesses located in Iraq and

Kurdistan and to preserve their testimony for trial. (Dkt. #79) The Government has

represented that it does not object to the Court granting Defendant leave to take the

depositions, provided that defense counsel can “navigate the foreign legal processes

for doing so, and if the Court finds that there is sufficient grounds under Rule 15.”

(Dkt. #82, p. 1)

       Based on the pleadings and the oral arguments of the parties, I find the Rule 15

request to be supported by exceptional circumstances and to be in the interest of justice.

Further, at a hearing before me, defendant Elhassani waived her right to be present for such

depositions, which in any event is impracticable if not impossible because secure

transportation and continuing custody cannot be assured at the witnesses’ location. In

addition, the witnesses’ testimony could provide substantial proof of material facts in this
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 85 filed 09/18/19 page 2 of 2


felony prosecution, and there is a substantial likelihood that the witnesses’ attendance at

trial or their presence in the United States for a deposition cannot be obtained. Finally,

counsel are directed to employ their best efforts to arrange reasonable means for

Elhassani’s meaningful participation in any depositions they are able to conduct.

       ACCORDINGLY, pursuant to Rule 15(a)(1) of the Federal Rules of Criminal

Procedure, the Court grants Defendant’s motion to depose foreign witnesses (Dkt. #79).

       ENTERED this 18th day of September, 2019.


                                              /s/ Philip P. Simon
                                          UNITED STATES DISTRICT JUDGE
